Case 2:Ol-cV-06049-I\/|SG Document 162 Filed 04/03/19 Page 1 of 8

DISTR|CT ATTORNEY’S OFFlCE
THREE eeuTH PENN SQuARe
PH|LADELPH;A. PENNSYLVAN|A 19107»3499
1215) eaa-8000

 

LAWRENCE 5. KRASNER
U§STR§C'¥ ATTURNEY

Apri| 3, 2019

Honorab|e |V|itchel| S. Go|c|berg

United States District Court Judge

Unitec| States Dista’ict Court, Eastem District of F’ennsy!vanra
U.S. Courthouse

601 |V|arket Street, Room 7614

Phi!adelphia, PA19106-1741

RE: Wharton v. Ferquson, No. 01-6049

Dear Judge Ge|dberg:

Enclosed please find a copy of reepondent’s brief in response to the Court’s

order of |V£arch 4, 2019.

Respec'rfu|iy Subm§ttec|,

lV|ax C. Kaufman
Supervisor, Feciera| Litigation Unit

Enc|osure

cci C|audia Van V\)'yk, Esquire
\/ictor J. Abreu, Esquire

Case 2:01-cv-06049-l\/|SG Document 162 Filed 04/03/19 Page 2 of 8

IN THE UN¥TED STATES DlSTR|CT COURT
FOR Tl-¥E EASTERN DISTRICT OF PENNSYLVAN¥A

ROBERT WHARTON, : ClVlL. ACTION
F’etitioner
v.
TAlVI}VlY FERGUSON, : NO. 01~6049
Respondent
BRIEF

 

By order entered i\/larch 4, 2019, this Court invited the parties to submit briefs on
the following issues: (i) Whether the Court has the authority and/or the obligation to
grant habeas relief to petitioner based soieiy on the District Attorney‘s concession of the
remaining habeas claim, or Whether the Court must independently review, and
determine the merits of, that now»conceded ciairn; and (2) ifthe Court must make an
independent determination on the merits, Whether that is possible on the current record,
Without conducting the evidentiary hearing as directed by the United States Court of
Appea!s for the Third Circuit. i_'his is the Commonweaith‘s brief
l. A prosecutor is ethicaily` obligated to concede relief when the prosecutor

believes thatjustice so requires; in this situation, a court may, but is not
required, to accept that concession.

Prosecutors have an ongoing and abiding obligation to pursuejustice. §e_e_
American BarAssoclation Crii'ninal Justice Standards, Rule 3.~1.2(a), 3.8.1. "The
[prosecutor] is the representative not of any ordinary party to a controversy, but of a
sovereignty . . . Whose interest . . . in a criminal prosecution is not that it shall Win a

case, but thatjustice sha|i be done." Berqer v. United States, 295 U.S. 78, 88 (1935).

Case 2:01-cv-O6049-l\/|SG Document 162 Filed 04/03/19 Page 3 of 8

This prosecutorial responsibiiity continues throughout the duration of a case
See, e.oi, Commonweath v. DiPasduaie, 431 Pa. 536, 540-41 (Pa. 1968) (District
Attorney "has a [g]enerai and Wideiy recognized power" to decide "Whether and When to
continue or discontinue a case“); see also t.lnited States v. i\/la|onev, 755 F.Bd 1044 (9th
Clr. 2014) (en banc) (granting U.S. Attorney*s l\/lotion to Summariiy Reverse the
Convictionf Vacate the Sentence and Rernand to the District Court; U.S. Attorney's
motion based on trial prosecutor's improper closing argument).

Put another vvay, a prosecutor‘s responsibiiity includes changing course, it a
prosecutor determines that the facts and lavvr require a position different from that
previously taken This does not mean that the prior prosecutor’s position Was unethicai
or Wrong. |t means just that the current prosecutor is exercising his/her own
independentjudgment as s/he is ethica|iy required to do.

For examp|e, in 2012 So|icltor Genera| Donald B. Vetrii|i acknovviedged during
oral argument in the U.S. Suprerne Court that the government had changed its position
on the question Whether American courts have jurisdiction to hear cases involving
ai|eged human rights abuses in other countries 'i`ranscript of Orai Argurnent at 43-44,
Kiobei v. Rova| Dutch Petro|eum Co., |\io. 10-1491, 569 U.S. 108 (2012). See also Brief
for the United States as Amicus Curiae Supporting Neither Party, at n. 9, U.S. Airways
Inc. v. iVicCutchen, No. 11-1285 (U.S. Sept. 5, 2012) (federa| government changed
position in U.S. Supreme Court in labor case); Brief for the L|nited States as Arnicus
Curiae Supporting Petitioners, NLRB v. Murphy Oi| USA, Nos. 16-285, 16-300, 16~1307,

at t3 (same; Acting So|icitor General Jeffrey B. Wa|t stating, "atter the change in

Case 2:01-cv-O6049-l\/|SG Document 162 Filed 04/03/19 Page 4 of 8

administration, the office reconsidered the issue and has reached the opposite
conclusion").

l-lere, the District Attorney's Office carefui|y reviewed the facts and iaw and
determined that Wharton's ineffectiveness claim fuifii|s the criteria articutated in
Strick|and v. Washinqton, 466 U.S. 668 (1984). i\/lore specifica||y, this Office
determined that Wharton’s remaining habeas claim -~ that his counsel Was ineffective at
his second penaity hearing for not investigating and presenting evidence of his
adjustment to prison - is not lacking in merit.

'l'he circumstances supporting this conclusion include the Third Circuit’s ruling
that the state court’s rejection of the issue was not reasonab|e, and that the claim
should therefore be reviewed under a non-deferential, de novo standard §_e_g Wharton
v. Vaughn, 722 Fed. Appx. 268, 280 (3d Cir. 2018).

in addition, the Commonwea|th notes petitioner’s argument that, foiiowing the
'l'hird Circuit‘s decision, Wharton’s counsel at the second penalty hearing executed a

declaration under penaity of perjury. |n the deciaration, counsel stated that “[ijf | were

n ca1-ied to testify at [the evidentiary hearing ordered by the Third Circuitj, l would explain
that | was not operating under any strategy or tactic When l did not investigate and
present evidence of l\Ar, VVharton's positive prison adjustment at his second penalty
hearing and argue to the jury that |V|r. Wharton’s life should be spared because he
posed no danger to inmates or staff if he were sentenced to iife" (Dec|aration of Wi||iam
T. Cannon, Esq., duly 3, 2018).

On the question of prejudicef even in the absence of any prison adjustment

evidence, the sentencing jury initially reported that it Was deadlocked on whether to

Case 2:01-cv-O6049-l\/lSG Document 162 Filed 04/03/19 Page 5 of 8

sentence i\/lr. Wharton to death. U|timately, even without the evidence, the jury found
the catch-all mitigating circumstance These facts support petitioner’s argument that if
the prison adjustment evidence had been presented to the jury, “there is a reasonable
probability that at ieast one juror would have voted against imposing the death penalty."
VVharton, 722 Fed. Appx. at 281_

ln light of the meritoriousness ot Wharton's surviving claim, the District Attorney’s
Office has determined that continuing to seek affirmance of \Nharton’s death sentence
does notjustify further expenditure ofjudiciat and legal resources, and years more ot
litigation

Further, the concession procedure followed by the Comrnonweaith in this case
repeatedly has been approved by the courts ofthis district ln at least six other cases,
this Office’s written notice of concession was, in material respect, the same as the
notice fiied here. _S__e_g Sp_eight v. Beard, No. 04-04110, Doc. 94 at 10 n.11 (E.D. Pa.
Dec. 22, 2014); Lambert v. i:olino1 No. 10-01339f Doc. 91 (E.D. Pa. Aprii 10,2018);
i\/iason v. VVetz.e|, No. 17-3759, Doc. 25 (E.D. Pa.June1, 2018); Brown v. Beard1 i\lo.
04~4125, Doc. 69 (E.D. Pa. June 20, 2018); lviarshall v. Wetzet, hio. 03~3308, lJoc. 172
(E.D. Pa. .iune 25, 2018). V\ihitaker v. |\/looney, No. 14-2321, Doc. 68 (E.D. Pa. June
27, 2018). ln each of these cases, the court accepted the Comrnonwealth’s
concession §_e_e_ Speight v. Beard, 2017 WL 914907 at *17 (E.D. Pa. lViarch 3, 2017)
(memorandum opinion of Quinones Alejandro, J.) (accepting concession of capital
penalty phase relief); Lambert v. l:oiino1 No. 10-01339, Doc. 95 (E.D. Pa. April 26,
2018) (order of Joyner, J.) (accepting concession of grant of new trial); l\/lason v.

Wetzel, No. 17-3759, Doc_ 31, at 2 (E.D. Pa. Aug. 7, 2018) (so-ordered stipulation of

Case 2:01-cv-O6049-l\/lSG Document 162 Filed 04/03/19 Page 6 of 8

Beetlestone, J.) (accepting concession of capital penalty phase relief); Brown v. Beard,
No. 04-4125, Doc. 71 (E.D. F’a. June 27, 2018) (order of Pratter, J.) (accepting
concession of grant of new triai); Marsha|i v. \Netzel, 2018 V\/l_ 5801313 at *37 (E.D. Pa.
Nov. 6, 2018) (opinion of Leeson, J.) (accepting concession of capital penalty phase
relief); VVhital<er v. i\/looney, No. 14~2321, Doc. 69 (E,D. Pa. .iune 27, 2018) (order of
Smith, J.) (accepting concession of grant of new tria|). lndeed, as far as this Office is
aware, there has not been a prior instance where a court in this district has declined to
accept a concession of relief by the Commonwealth in a pending habeas case.

This Office's considered judgment to concede penalty phase relief under the
specific circumstances of this case, white not binding on this Court, is entitied to great
weight. See Young v. United States, 315 U.S. 257, 258-259 (1942) (“The considered
judgment of the law enforcement officers that reversible error has been committed is
entitled to great weight”).

ln short, a prosecutor is ethicai|y obiigated to concede relief when the prosecutor
believes that the circumstances so require, and in this situation, a court may, but is not
bound to, accept that-concession j j j j j j

ll. lf the record is insufficient to rule on the remaining ciaim, the Court can
conduct an evidentiary hearing.

This Court has concluded that it “cannot independently evaluate the merits of the
[r]emaining [s]entencing [cj|aim on the current record." Wharton, 2019 VVL ‘i014729 at
*7. To the extent this remains the Court's view following consideration of the responsive
fiiings of the parties, inciuding any motion to expand the record under Habeas Rule 7
fiied by petitioner, this Office has no opposition to the Court holding an evidentiary

headng.

Case 2:01-cv-O6049-l\/lSG Document 162 Filed 04/03/19 Page 7 of 8

Respectfuily submitted,

MAx c. KAuFMAN `“’

Supervlsor, Federal Litigation Unit
PAUL lVl. GEORGE

Assistant Supervisor1 Law Division
NANCY Wll\iKELl\/|AN

Supervisor, Law Division

Case 2:01-cv-O6049-l\/lSG Document 162 Filed 04/03/19 Page 8 of 8

iN THE UN|TED STATES DiSTR!CT COURT
FOR Ti'lE EASTERN DISTRICT OF PENNSVLVAN|A

ROBERT WHARTON, : ClVlL ACT|ON
Petitioner
v.
TAN|N|‘( FERGUSON, : NO. 01~6049
Respondent

CERTIF|CATE OF SERVECE
l, l\/iAX C. KAUF|V|AN, hereby certify that on Aprii 3, 2019, a copy of the
foregoing pleading was served by placing same, first-class postage prepaid, in

the United States mail addressed to:

C|audia Van VVyi<, Esquire
Victor J. Abreu, Esquire
Defender Association of Philade|phia
Federal Court Division
The Curtis Center, Suite 545 VVest
independence Square VVest

. Philadelphia, F’A 19106

_ (2.15) 928.»0520 . _ _

/5¥`;¢{’€@1

IVlax C. Kaufman

Supervisor, Federai Litigation Unit
Philadelphia District Atto_rney’s Office
Three South Penn Square
Philadelphia, PA19107

(215) 686-5747

